DETAILED ACTION
In the amendment filed on February 12, 2021, claims 1 – 2, 4 – 6, 9 – 23 are pending.  Claims 1, 4, 5, 12 have been amended and claims 3, 7 – 8 have been canceled. Claims 19 – 23 have been added. Claims 9 – 10 and 13 – 18 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner notes that the previous Office Action considered claims 1 – 8. However, originally presented invention that was elected relates to Group I and species A-1. Group I encompassed claims 1 – 12, and Species A-1 encompassed Ruthenium-hydrocarbon compounds represented by chemical formula 1-1. Claims 11 and 12 were listed as generic claims within Group I alongside claims 1 – 2 and 4 – 6 of the instant claims.  Claims 11 and 12 are therefore clarified to be within the examined group of claims.

Newly submitted claims 19 – 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are directed to the non-elected species A-2, as set forth in the Restriction requirement mailed on  August 9, 2021. The species within Group A lack unity of invention because the technical feature shared between the species is not a special technical feature as explained in paragraph 5 of the previous Restriction Requirement and in the rejections of the claims over the prior art of record to be detailed below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 – 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “80 to 500□. In view of the claims as originally filed and Applicant’s remark filed on February 11, 2022 and that the limitation was imported from original claim 3, the square symbol appears to be a typo meant to indicate °C.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 11, 12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Kim, J. J. et al. Surface roughness reducing effect of iodine sources (CH3I,C2HSI) on Ru and RuO2 composite films grown by MOCVD. Thin Solid Films. vol. 409, 2002, pages 28-32 (of record, hereafter “Kim”) in view of Park et al. WO2014/178684 A1 (of record, with US 2018/0282866A1 acting as the official translation, hereafter “Park”).
Regarding claims 1, 2, 11, 12; Kim is directed to a method for manufacturing a ruthenium and ruthenium oxide complex thin film (Abstract). Kim discloses a method of depositing a ruthenium film comprising the steps of: providing a TiN/Ti/Si wafer in a reaction chamber equipped with a shower head (page 2, Experimental); heating the wafer to a substrate temperature between 270 – 400°C (Table 1); introducing [using and injecting] Bis(ethyl-π-cyclopentadienyl) ruthenium (Ru(EtCp)2) alongside argon carrier gas [meeting claim 12] into the reaction chamber, introducing [introducing and injecting] CH3I [meeting claim 11]  into the reaction chamber as iodine sources [reaction gas] to manufacture a smooth ruthenium thin film.
Kim does not expressly teach that the ruthenium-based hydrocarbon is a ruthenium (0) – based hydrocarbon, i.e. a hydrocarbon with a ruthenium center at an oxidation state of zero.
Park is directed to ruthenium precursor compounds and methods of forming thin films using the same (Abstract). Park discloses a compound as represented by:


    PNG
    media_image1.png
    216
    198
    media_image1.png
    Greyscale

wherein R1-R16 are independently H or a C1-C4 linear or branched alkyl group) ( [0006] – [0008], claims 1 and 4). Park discloses that the disclosed ruthenium precursor class is a zero-valent compound (no oxidation state, [0011]), and has the specific advantages of having improved thermal stability, improved volatility, and allows for the deposition of a ruthenium thin film without the need of using oxygen (Abstract; [0011], [0037] – [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method of Kim by utilizing the ruthenium precursor described by Park (and optionally not feeding oxygen gas to the deposition chamber) because Park teaches that such compounds have improved thermal stability, volatility, and by virtue of being a zero-valent compound does not require oxygen to deposit films, which saves on material costs for Kim.
Regarding claim 4, Kim discloses that the ruthenium precursor may be supplied through a bubbler operating at a carrier gas flow of e.g. 200 sccm and a bubbler temperature of 75°C to deliver an amount of precursor (page 2 Experimental, Table 1). Kim also discloses that the iodide source was estimated by calculation from the pressure change of the chamber to be approximately 700 sccm, which corresponds by proxy to a given molar flow of iodide source.
Kim in view of Park does not expressly teach the molar amount of reaction gas used relative to a mole of the ruthenium (0) hydrocarbon compound.
However, Kim does disclose an examination of the effect of iodine source addition time [a proxy for the total amount of iodine used at a given flow rate] on surface roughness at 300°C at 30s, 60s and 600s before the beginning of ruthenium deposition (page 2 – 3 Iodine source addition methods). Kim discloses that based on the various addition times, after a certain amount of time, e.g. 30 seconds, the amount of iodine added does not further affect the resultant surface roughness of the deposited ruthenium film because the substrate surface becomes saturated after a certain period of time.  Furthermore, Kim discloses that in an experiment where both the ruthenium precursor and the iodide source are added together during deposition, superior surface roughness is achieved. Kim explains that it is because the surface mobility of deposited ruthenium adatoms is reduced when iodine atoms are absorbed (page 3 – 4 Effect on surface roughness). Because surfaces are finite, one of ordinary skill in the art can reasonably infer that, at least in the experiment where ruthenium precursor and iodide source is provided at the same time, there is competition for surface sites that depend on the relative availability, i.e. ratio of molar amounts of iodide source to molar amount of ruthenium precursor, of the two compounds to a given section of the substrate surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim in view of Park to use the iodide reaction gas at the claimed molar amounts relative to a basis 1 mole of the ruthenium(0)-based hydrocarbon compound as a matter of routine experimentation in order to optimize the surface roughness of the resultant ruthenium-containing film while also optimizing the use of resources, as suggested by Park.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied to claims 1, 2, 4 above, and further in view of Vaartstra et al. US 6,074,945 (hereafter “Vaartstra”).
Regarding claims 5 – 6, Kim in view of Park does not expressly teach performing a heat treatment after the process recited in item c.). 
Vaartstra is directed to methods of preparing ruthenium metal films. Vaartstra discloses that after depositing a ruthenium film, the ruthenium film can be further annealed [heat-treated] to achieve a desired density/crystallinity (col 5 line 60 – col 6 line 15).  The annealing temperature can be set to between about 300°C to about 1000°C.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim in view of Park to include a step of heat treating at some point after the process in item c.) because Vaartstra teaches that heat treatment allows for modification of the crystallinity and/or density of the resultant ruthenium thin film as desired. With regards to the temperature of heat treatment, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim(s) 1, 2, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. US 7,041,596 B1 (hereafter “Dalton”) in view of Park.
Regarding claims 1, 2, 11, 12; Dalton is directed to surface treatments using iodine plasma to improve ruthenium metal deposition (Abstract). In an embodiment, Dalton discloses the steps of: disposing a silicon semiconductor wafer with a thermal silicon dioxide surface into a vacuum chamber (col 15 lines 10 – 15); heating and maintaining a wafer temperature within a range of 300°C to 360°C (col 15 lines 15 – 20, 35 – 45), flowing a dose of ethyliodine or methyliodide [CH3I, meeting claim 11] surfactant precursor gas [using an alkyl iodide as a reaction gas, which as claimed is not required to occur after the using of a ruthenium(0) based hydrocarbon compound] into the chamber to treat the substrate (col 3 lines 49 – 60, col 13 lines 10 – 20, col 15 lines 20 –33); and vaporizing solid RuCp21 [ruthenium hydrocarbon compound] in argon [carrier gas, meeting claim 12] into a reaction chamber with the treated substrate in order to deposit a thin film of ruthenium metal onto the treated substrate [using the ruthenium hydrocarbon compound as a precursor for depositing a thin film] by a metalorganic chemical vapor deposition process [meeting claim 2](col 15 lines 34 –55). The ethyliodine treatment inhibited excess ruthenium deposition in order to render a thickness-controlled layer of ruthenium on the substrate [manufacture the ruthenium-containing thin film] (col 4 line 50 – col 5 line 6, col 15 line 55 – col 16 line 5). 
Dalton does not expressly teach that the ruthenium-based hydrocarbon is a ruthenium (0) – based hydrocarbon of the chemical formula 1-1, e.g. a hydrocarbon with a ruthenium center at an oxidation state of zero and the structure described in chemical formula 1-1.
The discussion above of Park in the rejection of the claims over Kim in view of Park also apply in this rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method of Dalton by utilizing the ruthenium precursor described by Park because Park teaches that such compounds have improved thermal stability, volatility and by virtue of being a zero-valent compound, does not require oxygen to deposit films, which saves on material costs for Dalton.

Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton in view of Park as applied to claims 1, 2, 4 above, and further in view of Vaartstra.
Regarding claims 5 – 6, Dalton in view of Park does not expressly teach performing a heat treatment after the process recited in item c.). 
The discussion above of Vaartstra in the rejection of the claims over Kim in view of Park and further in view of Vaartstra also apply in this rejection, mutatis mutandis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dalton in view of Park to include a step of heat treating at some point after the process in item c.) because Vaartstra teaches that heat treatment allows for modification of the crystallinity and/or density of the resultant ruthenium thin film as desired. With regards to the temperature of heat treatment, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The claimed invention distinguishes over Kim as demonstrated by additional comparative examples  that use Ru(EtCp)2, the precursor taught by Kim, with CH2I2 as deposition precursors in comparison to using the claimed zero-valent ruthenium-based compound in the presently claimed methods.
b.)  Park fails to disclose any synergistic effects that occur when depositing ruthenium thin films in combination with the claimed iodine species. 
c.) One of ordinary skill who was attempting to identify compounds with improved thermal stability would have no motivation to modify Kim as suggested by the Office as the compounds of Kim already have improved thermal stability and have similar material costs in comparison to Park and that cost savings with obviating oxygen gas would require more argon gas.

In response to the applicant's arguments, please consider the following comments.
a.)  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness").  Applicant’s professed comparative examples are not provided as an Affidavit or a Declaration, therefore acts as argument setting forth allegations2. Furthermore, the Examiner notes that the comparative examples are provided to argue that Kim by itself does not teach the claimed invention, when the grounds of rejection are based on Kim in view of Park.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
b.)  Applicant’s argument appear to be asserting that there are unexpected synergistic effects that are not contemplated by the prior art of record.  However, as explained above, such an assertion would require evidence commensurate in scope with the claimed subject matter to rebut a prima facie case of obviousness.  In response to applicant's argument that Park fails to disclose synergistic effects, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the Examiner notes that the claimed temperature range of the instant claims is between 80 to 500 “°C”. Also, the proposed prior art modification would exclude the need for oxygen gas in the practice of the modified method of Kim in view of Park.  Applicant’s arguments concerning the temperature range of Park is unpersuasive because Park discloses that their precursor would still be present and effective in a temperature range encompassed by the claims.  Furthermore, Park’s Fig. 2 and Fig. 4. disclose thermo-gravimetric analysis of the mass of the precursor being heated up to 900°C at a rate of 10°C per minute in argon gas as a whole ([0038] – [0040]). The test temperature is not equivalent to a temperature of a substrate, especially when Kim discloses other values of the experimental condition related to the temperature of the precursor as it is being delivered to a substrate such as bubbler temperature, argon gas line and showerhead temperature and the like (Kim Table 1), wherein the delivery temperatures are within the thermal stability parameters discussed in Park.  Finally, the Examiner notes that Park specifically discloses an exemplary embodiment of the precursor being (cymene)(hexadiene)Ru(0) ([0033]).  The precursor compound is the same or alternatively in the closely-held genus of isomers as that of precursor compound exemplified in the Examples disclosed in Figs. 7 and 8 of the instant specification.  The Examiner notes that should this be an attempt to assert unexpected results, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
c.) Likewise with the above point, the assertion of requiring more argon gas in the proposed combination that would obviate the need for the absence of oxygen would require evidence commensurate in scope with the claim.   Furthermore, “A known or obvious composition [and processes] does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 RuCp2 stands for Bis(Cyclopentadienyl) Ruthenium, as evidenced by Chemical Book. “Bis(Cyclopentadienyl) Ruthenium” (2017). Retrieved from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB6673725.htm
        2 Regarding the provided Table 4, the Examiner notes that the alleged data is not provided in the English language and that the images provided are not provided as high quality images. It is unclear whether the lack of quality is because of submission or due to processes to place the remarks in the image file wrapper.